         Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 1 of 57                               12/22/2016 2:37:26 PM
                                                                                       Chris Daniel - District Clerk Harris County
                                                                                                         Envelope No. 14430413
                           2016-87708 / Court: 113                                                             By: Bonisha Evans
                                                                                                  Filed: 12/22/2016 2:37:26 PM

                                               Cause No.


HASSELL CONSTRUCTION COMPANY,                       §    IN THE DISTRICT COURT OF
INC.,                                               §
      Plaintiff                                     §
                                                    §
v.                                                  §    HARRIS COUNTY, TEXAS
                                                    §
ROYCE HASSELL and                                   §
SILVIA HASSELL,                                     §
      Defendants                                    §    ________ JUDICIAL DISTRICT


               ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
                      INJUNCTIVE RELIEF AND DAMAGES


         NOW COMES PLAINTIFF, HASSELL CONSTRUCTION COMPANY INC. ("HCCI"),

and complaining against Defendants, Royce and Silvia Hassell, would show as follows:

                                    I. RULE 47 STATEMENT
         1.    Pursuant to Rule 47 of the TRCP, Plaintiff states as follows:

         (a)   the damages sought are within the jurisdictional limits of the court;

         (b)   Plaintiff seeks monetary relief over $200,000 but no more than $1,000,000; and

         (c)   the Plaintiff seeks all the relief to which it deems itself entitled.

                                     II. DISCOVERY LEVEL
         2.    Discovery in this matter is requested to be governed by Level 2 of Rule 190.3 of the

TRCP.

                                            III. PARTIES
         (a)   HCCI is a Texas corporation, with its principal place of business in Harris County,

Texas.

         (b)   Royce Hassell and his spouse, Silvia Hassell, are individuals residing and doing

business in Harris County, Texas. They may be served with process at 5302 Maple Street, Bellaire,

Texas 77401.
         Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 2 of 57




                                  IV. JURISDICTION AND VENUE
         3.      This court has jurisdiction over the parties because they are all residents of Texas

and Harris County. The Court has jurisdiction over the subject matter because the Plaintiff is

seeking a declaration of the rights of the parties regarding a matter which is ripe for adjudication.

Venue is proper in this county as all actions have occurred in this county.

                                                 V. FACTS
         4.      Royce Hassell was at one time a shareholder of HCCI. His spouse, Silvia Hassell,

was a shareholder by virtue of her community property interest.
         5.      Royce Hassell executed a BuySell agreement which provided, inter alia, that upon

the termination of his employment with HCCI he would sell his shares back to HCCI for a

predetermined price.

         6.      At the time Royce Hassell executed the BuySell agreement he owned 101 shares of

stock.

         7.      His spouse, Silvia Hassell, also executed the BuySell agreement and agreed to be

bound by its provisions.

         8.      In September 2013, Royce Hassell's employment with HCCI terminated. HCCI

invoked the provisions of the BuySell agreement and tendered to Royce Hassell a check for $808,

representing the agreed upon purchase price for his shares. Internally, HCCI cancelled the share

certificates issued to Royce Hassell and removed him as an officer and director.

         9.      On December 12, 2016, Royce Hassell, derivatively on behalf of HCCI, filed an

action in the 125th District Court of Harris County under Cause No. 201685276. HCCI did not

approve this action and contests his right to file and maintain same since he is no longer a

shareholder of HCCI.

         10.     Recently, Royce Hassell also demanded, as an alleged shareholder of HCCI, that he

be provided access to HCCI’s books and records. HCCI obviously disputes his rights to such

information since he is no longer a shareholder of HCCI.



HASSELL ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
INJUNCTIVE RELIEF AND DAMAGES                                                                  Page 2
       Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 3 of 57




        11.      HCCI has demanded, in writing, that Royce Hassell cease and desist from claiming

that he is a shareholder of HCCI and from taking any actions as a shareholder. To date, that

demand has been ignored.

        12.      Royce Hassell's actions and claims of ownership, have made this action necessary.

                                       VI. CAUSES OF ACTION

Declaratory Judgment
        13.      HCCI incorporates all previous paragraphs.

        14.      HCCI seeks a declaration that Royce Hassell is not a shareholder of HCCI and has
not been a shareholder since September 2013.

        15.      HCCI seeks a declaration that Silvia Hassell has no community property rights in

the shares previously owned by Royce Hassell.

                                      VII. INJUNCTIVE RELIEF
        16.      HCCI incorporates all previous paragraphs.

        17.      HCCI seeks an injunction, after notice and hearing, pursuant to Rule 680 et seq, of

the TRCP, to enjoin Royce Hassell and Silvia Hassell, from taking any action as shareholders of

HCCI, whether direct or derivatively.

        18.      It may be hard, if not impossible, to ascertain what monetary damages such actions

have caused and will continue to cause HCCI, and only injunctive relief will ensure that this

improper, illegal and confusing activity ceases.

                                             VIII. DAMAGES
        19.      To the extent that Royce Hassell's improper, illegal and confusing actions in

claiming to be a shareholder of HCCI have caused damages to HCCI, same are sought herein.

                                         IX. ATTORNEY FEES
        20.      HCCI hereby seeks its reasonable and necessary attorney fees incurred in

prosecuting this action.




HASSELL ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
INJUNCTIVE RELIEF AND DAMAGES                                                                 Page 3
       Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 4 of 57




                                                X. PRAYER
        Wherefore, HCCI prays that the defendants be cited to appear and answer and that, plaintiff

be granted all the relief sought herein and such other and further relief to which it may be entitled in

law and/or equity.

                                                       Respectfully Submitted,

                                                       RENTEA & ASSOCIATES
                                                       700 Lavaca, Suite 1400-2678
                                                       Austin, Texas 78701
                                                       (512) 472-6291
                                                       (512) 472-6278 Facsimile
                                                       brentea@rentealaw.com


                                                       By: /s/ Bogdan Rentea
                                                         Bogdan Rentea
                                                         State Bar No. 16781000
                                                       ATTORNEY FOR PLAINTIFF




HASSELL ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
INJUNCTIVE RELIEF AND DAMAGES                                                                    Page 4
                                                           12/22/20162:37:26PM
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page  5 of 57
                                                      ChrisDaniel-DistrictClerk
                                                           HarrisCounty
                                                           EnvelopeNo:14430413
                2016-87708 / Court: 113                    By:EVANS,BONISHAE
                                                           Filed:12/22/20162:37:26PM
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 6 of 57
                Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 7 of 57 12/29/2016 10:18:38 AM
                                CIVIL PROCESS REQUEST FORM             Chris Daniel - District Clerk Harris County
                                                                                                                     Envelope No. 14485490
                                                                                                                           By: Ruth McDugle
                  FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE                           PLEADING
                                                                                                              Filed: 12/29/2016 10:18:38 AM
                 FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

CASE NUMBER: 2016-87708                                   CURRENT COURT: 113th District Court of Harris County, Texas

TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types): Original Petition

FILE DATE OF PETITION:                 12/22/16
                                   Month/      Day/       Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
1.   NAME:     Royce Hassell
     ADDRESS: 5302 Maple Street, Bellaire, Texas 77401
     AGENT, (if applicable): ___________________________________________________________________________________
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type):                      Citation
     SERVICE BY (check one):
           ATTORNEY PICK-UP                                  CONSTABLE
           CIVIL PROCESS SERVER - Authorized Person to Pick-up: ______________________ Phone: ______________
           MAIL                                              CERTIFIED MAIL
           PUBLICATION:
            Type of Publication:      COURTHOUSE DOOR, or
                                      NEWSPAPER OF YOUR CHOICE: ______________________________________
        X OTHER, explain Mail citation to requesting attorney

                                                  ATTENTION: Effective June1, 2010

    For all Services Provided by the DISTRCT CLERKS OFFICE requiring our office to MAIL something back to the
 Requesting Party, we require that the Requesting Party provide a Self-Addressed Stamped Envelope with sufficient postage
                                                for mail back. Thanks you,

**********************************************************************************************************

2.   NAME:     Silvia Hassel l
     ADDRESS:     5302 Maple Street, Bellaire, Texas 77401
     AGENT, (if applicable): ___________________________________________________________________________________
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type):           Citation                                           _
     SERVICE BY (check one):
           ATTORNEY PICK-UP                                         CONSTABLE
             CIVIL PROCESS SERVER - Authorized Person to Pick-up: ______________________ Phone: ______________
             MAIL                                                   CERTIFIED MAIL
             PUBLICATION:
              Type of Publication:      COURTHOUSE DOOR, or
                                        NEWSPAPER OF YOUR CHOICE: ______________________________________
         X   OTHER, explain Mail citation to requesting attorney


ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
NAME: _Bogdan Rentea___________________________________________ TEXAS BAR NO./ID NO. 16781000
MAILING ADDRESS:          700 Lavaca, Suite 1400-2678, Austin, Texas 78701
PHONE NUMBER:         512 ____              472-6291 _______________    FAX NUMBER: ________ ________________________
                       area code                  phone number                             area code           fax number

EMAIL ADDRESS: ________________________________________________________________________________________
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 8 of 57
       Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 9 of 57                               2/14/2017 4:08:02 PM
                                                                                   Chris Daniel - District Clerk Harris County
                                                                                                     Envelope No. 15318857
                                                                                                         By: DELTON ARNIC
                                                                                                Filed: 2/14/2017 4:08:02 PM

                                      Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                    §   IN THE DISTRICT COURT OF
INC.,                                            §
      Plaintiff                                  §
                                                 §
v.                                               §   HARRIS COUNTY, TEXAS
                                                 §
ROYCE HASSELL and                                §
SILVIA HASSELL,                                  §
      Defendants                                 §     113TH JUDICIAL DISTRICT


                          MOTION FOR SUBSTITUTED SERVICE
                         UNDER RULE 106, TEX. RULES CIV. PRO.


       NOW COMES, Plaintiff, Hassell Construction Company, Inc. ("HCCI"), and in support of

this motion shows as follows:

       1.      On December 22, 2016 HCCI filed its Original petition in this matter.

       2.      As evidenced by Exhibit A, this lawsuit was referenced on January 18, 2017 by

Royce and Silvia Hassell's attorney of record, Leonard Simon, in an American Arbitration

Association proceeding to which Royce and Silvia Hassell are parties, and via a communication in

which Royce and Silvia Hassell are copied, via their respective email addresses.

       3.      As evidenced by Exhibit B attached hereto, HCCI forwarded the petition to

Defendants on February 2, 2017 and asked them whether they would accept service.

       4.      As reflected by the Affidavits of Due Diligence, attached hereto as Exhibit C,

HCCI has attempted, without success, to serve the Defendants, Royce and Silvia Hassell, since

January 27, 2017.

       5.      After ten (10) separate formal attempts, and one informal request, this court's

intervention is unfortunately necessary.

       6.      Therefore, pursuant to the provisions of Rule 106(b)(2) of the TRCP, HCCI seeks

an order that allows service of the citation and petition upon the Defendants by emailing a copy of

same to the Defendants at the following email addresses, to wit: Silvia Hassell sehassell@aol.com;
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 10 of 57




Royce Hassell conrcrete@gmail.com.

        7.      Further, pursuant to Rule 106(b)(2) of the TRCP, HCCI seeks an order that allows

service of the citation and petition by attaching same, securely, to the front door of the Defendants'

residence at 502 Maple Street, Bellaire, Texas, 77401.

        WHEREFORE, PREMISES CONSIDERED, HCCI seeks the relief set forth herein and

such other and further relief to which it may show itself justly entitled.

                                                        Respectfully Submitted,

                                                        RENTEA & ASSOCIATES
                                                        700 Lavaca, Suite 1400-2678
                                                        Austin, Texas 78701
                                                        (512) 472-6291
                                                        (512) 472-6278 Facsimile
                                                        brentea@rentealaw.com


                                                        By: /s/ Bogdan Rentea
                                                          Bogdan Rentea
                                                          State Bar No. 16781000
                                                        ATTORNEY FOR PLAINTIFF




                                                   2
               Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 11 of 57


Bogdan Rentea

From:                              Leonard Simon <LSimon@pendergraftsimon.com>
Sent:                              Wednesday, January 18, 2017 5:52 PM
To:                                AAA Erika Kleinschmidt, Esq.
Cc:                                Patrick Gaas; Bogdan Rentea; sehassell; Royce Hassell
Subject:                           RE: AAA Arbitration Case No. 01- l4-0000-3178
Attachments:                       2017-01-17 Reconsideration and Clarification Motion - Ex 3.pdf


Dear Erika: I erroneously attached the wrong document as Exhibit “3” to the Motion filed early this
morning. I am supplying you now with the correct Exhibit “3”.




Leonard H. Simon
Partner
Pendergraft & Simon, L.L.P.
The Riviana Building
2777 Allen Parkway, Suite 800
Houston, TX 77019

 Telephone: (713) 528-8555 Ext. 207
 Direct Line: (713) 737-8207
 Cell Phone: (713) 253-2810
 Main Fax: (713) 868-1267
 Direct Fax: (832) 202-2810
 E-mail: lsimon@pendergraftsimon.com
 Web site: www.pendergraftsimon.com

THIS ELECTRONIC MAIL TRANSMISSION AND ANY ATTACHMENTS MAY CONTAIN PRIVILEGED, CONFIDENTIAL, OR
PROPRIETARY INFORMATION INTENDED ONLY FOR THE PERSON(S) NAMED. IF THE READER OF THIS MESSAGE IS NOT
THE INTENDED RECIPIENT OR THE AUTHORIZED REPRESENTATIVE OF THE INTENDED RECIPIENT, YOU ARE HEREBY
NOTIFIED THAT ANY DISTRIBUTION, COPYING, OR DISCLOSURE OF THIS COMMUNICATION IS STRICTLY PROHIBITED.




From: Leonard Simon
Sent: Wednesday, January 18, 2017 2:08 AM
To: AAA Erika Kleinschmidt, Esq.
Cc: Patrick Gaas; Bogdan Rentea (BRentea@rentealaw.com); sehassell; Royce Hassell
Subject: AAA Arbitration Case No. 01- l4-0000-3178

Please see attached filed by Respondents:

   1. Motion for Leave to File Motion for Reconsideration; and
   2. Motion for Reconsideration with three exhibits.


                                                              1                                        EXHIBIT A
                 Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 12 of 57




Leonard H. Simon
Partner
Pendergraft & Simon, L.L.P.
The Riviana Building
2777 Allen Parkway, Suite 800
Houston, TX 77019

Telephone: (713) 528-8555 Ext. 207
Direct Line: (713) 737-8207
Cell Phone: (713) 253-2810
Main Fax: (713) 868-1267
Direct Fax: (832) 202-2810
E-mail: lsimon@pendergraftsimon.com
Web site: www.pendergraftsimon.com

THIS ELECTRONIC MAIL TRANSMISSION AND ANY ATTACHMENTS MAY CONTAIN PRIVILEGED, CONFIDENTIAL, OR
PROPRIETARY INFORMATION INTENDED ONLY FOR THE PERSON(S) NAMED. IF THE READER OF THIS MESSAGE IS NOT
THE INTENDED RECIPIENT OR THE AUTHORIZED REPRESENTATIVE OF THE INTENDED RECIPIENT, YOU ARE HEREBY
NOTIFIED THAT ANY DISTRIBUTION, COPYING, OR DISCLOSURE OF THIS COMMUNICATION IS STRICTLY PROHIBITED.




                                                                         2
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 13 of 57 12/22/2016 2:37:26 PM
                                                                                       Chris Daniel - District Clerk Harris County
                                                                                                         Envelope No. 14430413
                           2016-87708 / Court: 113                                                             By: Bonisha Evans
                                                                                                  Filed: 12/22/2016 2:37:26 PM

                                               Cause No.


HASSELL CONSTRUCTION COMPANY,                       §    IN THE DISTRICT COURT OF
INC.,                                               §
      Plaintiff                                     §
                                                    §
v.                                                  §    HARRIS COUNTY, TEXAS




                                                                                 k
                                                    §




                                                                              ler
ROYCE HASSELL and                                   §
SILVIA HASSELL,                                     §




                                                                           tC
      Defendants                                    §    ________ JUDICIAL DISTRICT




                                                                       ric
                                                                    ist
               ORIGINAL PETITION FOR DECLARATORY JUDGMENT,




                                                                 lD
                      INJUNCTIVE RELIEF AND DAMAGES




                                                            nie
         NOW COMES PLAINTIFF, HASSELL CONSTRUCTION COMPANY INC. ("HCCI"),
                                                        Da
and complaining against Defendants, Royce and Silvia Hassell, would show as follows:
                                                     is

                                    I. RULE 47 STATEMENT
                                                  hr
                                              C



         1.    Pursuant to Rule 47 of the TRCP, Plaintiff states as follows:
                                           of




         (a)   the damages sought are within the jurisdictional limits of the court;
                                        e
                                    ffic




         (b)   Plaintiff seeks monetary relief over $200,000 but no more than $1,000,000; and
                               yO




         (c)   the Plaintiff seeks all the relief to which it deems itself entitled.

                                     II. DISCOVERY LEVEL
                           op
                       C




         2.    Discovery in this matter is requested to be governed by Level 2 of Rule 190.3 of the
                   ial




TRCP.
                fic




                                            III. PARTIES
               of
              Un




         (a)   HCCI is a Texas corporation, with its principal place of business in Harris County,

Texas.

         (b)   Royce Hassell and his spouse, Silvia Hassell, are individuals residing and doing

business in Harris County, Texas. They may be served with process at 5302 Maple Street, Bellaire,

Texas 77401.
         Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 14 of 57




                                  IV. JURISDICTION AND VENUE
          3.     This court has jurisdiction over the parties because they are all residents of Texas

and Harris County. The Court has jurisdiction over the subject matter because the Plaintiff is

seeking a declaration of the rights of the parties regarding a matter which is ripe for adjudication.

Venue is proper in this county as all actions have occurred in this county.




                                                                                k
                                                                             ler
                                                 V. FACTS




                                                                          tC
          4.     Royce Hassell was at one time a shareholder of HCCI. His spouse, Silvia Hassell,




                                                                      ric
was a shareholder by virtue of her community property interest.




                                                                   ist
          5.     Royce Hassell executed a BuySell agreement which provided, inter alia, that upon




                                                               lD
the termination of his employment with HCCI he would sell his shares back to HCCI for a



                                                            nie
predetermined price.
                                                       Da
          6.     At the time Royce Hassell executed the BuySell agreement he owned 101 shares of
                                                      is
                                                      hr

stock.
                                                 C



          7.     His spouse, Silvia Hassell, also executed the BuySell agreement and agreed to be
                                              of




bound by its provisions.
                                           e
                                       ffic




          8.     In September 2013, Royce Hassell's employment with HCCI terminated. HCCI
                                   O




invoked the provisions of the BuySell agreement and tendered to Royce Hassell a check for $808,
                                   y
                                op




representing the agreed upon purchase price for his shares. Internally, HCCI cancelled the share
                          C




certificates issued to Royce Hassell and removed him as an officer and director.
                      ial




          9.     On December 12, 2016, Royce Hassell, derivatively on behalf of HCCI, filed an
                   fic




action in the 125th District Court of Harris County under Cause No. 201685276. HCCI did not
                 of
               Un




approve this action and contests his right to file and maintain same since he is no longer a

shareholder of HCCI.

          10.    Recently, Royce Hassell also demanded, as an alleged shareholder of HCCI, that he

be provided access to HCCI’s books and records. HCCI obviously disputes his rights to such

information since he is no longer a shareholder of HCCI.



HASSELL ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
INJUNCTIVE RELIEF AND DAMAGES                                                                  Page 2
       Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 15 of 57




        11.      HCCI has demanded, in writing, that Royce Hassell cease and desist from claiming

that he is a shareholder of HCCI and from taking any actions as a shareholder. To date, that

demand has been ignored.

        12.      Royce Hassell's actions and claims of ownership, have made this action necessary.

                                       VI. CAUSES OF ACTION




                                                                               k
                                                                            ler
Declaratory Judgment




                                                                         tC
        13.      HCCI incorporates all previous paragraphs.




                                                                     ric
        14.      HCCI seeks a declaration that Royce Hassell is not a shareholder of HCCI and has




                                                                  ist
not been a shareholder since September 2013.




                                                              lD
        15.      HCCI seeks a declaration that Silvia Hassell has no community property rights in



                                                           nie
the shares previously owned by Royce Hassell.
                                                       Da
                                      VII. INJUNCTIVE RELIEF
                                                      is
                                                      hr

        16.      HCCI incorporates all previous paragraphs.
                                                 C



        17.      HCCI seeks an injunction, after notice and hearing, pursuant to Rule 680 et seq, of
                                              of




the TRCP, to enjoin Royce Hassell and Silvia Hassell, from taking any action as shareholders of
                                           e
                                       ffic




HCCI, whether direct or derivatively.
                                   O




        18.      It may be hard, if not impossible, to ascertain what monetary damages such actions
                                   y
                                op




have caused and will continue to cause HCCI, and only injunctive relief will ensure that this
                           C




improper, illegal and confusing activity ceases.
                      ial




                                             VIII. DAMAGES
                   fic




        19.      To the extent that Royce Hassell's improper, illegal and confusing actions in
             of
           Un




claiming to be a shareholder of HCCI have caused damages to HCCI, same are sought herein.

                                         IX. ATTORNEY FEES
        20.      HCCI hereby seeks its reasonable and necessary attorney fees incurred in

prosecuting this action.




HASSELL ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
INJUNCTIVE RELIEF AND DAMAGES                                                                 Page 3
       Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 16 of 57




                                                X. PRAYER
        Wherefore, HCCI prays that the defendants be cited to appear and answer and that, plaintiff

be granted all the relief sought herein and such other and further relief to which it may be entitled in

law and/or equity.

                                                       Respectfully Submitted,




                                                                                 k
                                                                              ler
                                                       RENTEA & ASSOCIATES




                                                                           tC
                                                       700 Lavaca, Suite 1400-2678
                                                       Austin, Texas 78701




                                                                       ric
                                                       (512) 472-6291




                                                                    ist
                                                       (512) 472-6278 Facsimile




                                                                lD
                                                       brentea@rentealaw.com




                                                            nie
                                                       By: /s/ Bogdan Rentea
                                                       DaBogdan Rentea
                                                         State Bar No. 16781000
                                                      is
                                                       ATTORNEY FOR PLAINTIFF
                                                      hr
                                                 C
                                              of
                                           e
                                       ffic
                                   O
                                   y
                                op
                          C
                      ial
                   fic
             of
           Un




HASSELL ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
INJUNCTIVE RELIEF AND DAMAGES                                                                    Page 4
               Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 17 of 57


Bogdan Rentea

From:                             Bogdan Rentea
Sent:                             Wednesday, December 28, 2016 8:43 PM
To:                               Royce Hassell; sehassell
Subject:                          FW: your clients, Royce and Silvia Hassell
Attachments:                      Hassell Original PetitionRHSH.pdf



Enclosed, is an email sent a week ago to whom I thought were your attorneys.

To date, I have not hear from them. I must conclude that they are not being rude,
and that they are not your attorneys for this lawsuit.

Therefore , I need to ask whether you will accept tserive, or whether it will be
necessary to engage a process server to serve you personally.

Thank you for your anticipated response.


Bogdan Rentea
Rentea & Associates
512.472.6291
www.rentealaw.com

Board Certified Administrative Law
Texas Board of Legal Specialization




From: Bogdan Rentea
Sent: Thursday, December 22, 2016 4:15 PM
To: 'Leonard Simon' <LSimon@pendergraftsimon.com>; 'Felicia Harris' <fharris@barrycongeharris.com>
Subject: RE: your clients, Royce and Silvia Hassell

I have not heard back from either of you.
Royce Hassell continues to send communications asserting that he is a shareholder
of HCCI.

Therefore, enclosed please find an original petition filed today.

                                                            1
                                                                                           EXHIBIT B
              Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 18 of 57

Please let me know if your clients will accept service, otherwise, we will proceed
with formal service.

Thank you,


Bogdan Rentea
Rentea & Associates
512.472.6291
www.rentealaw.com

Board Certified Administrative Law
Texas Board of Legal Specialization




From: Bogdan Rentea
Sent: Tuesday, December 20, 2016 5:37 PM
To: Leonard Simon <LSimon@pendergraftsimon.com>; 'Felicia Harris' <fharris@barrycongeharris.com>
Subject: your client, Royce Hassell
Importance: High



Leonard and Felicia,

Your client, Royce Hassell, has recently taken the position, that as a shareholder in
HCCI, he has the right to bring derivative actions on behalf of HCCI.
To date, he has filed such an action in a state district court against Springwoods, et
al. He has also tried to assert derivative claims in the AAA proceeding. Additionally,
he has made a demand, as a shareholder of HCCI, to see corporate documents.

Based on my review of certain HCCI corporate documents, specifically, a Buy-Sell
Agreement executed, inter alia, by Royce Hassell, he lost his shareholder status in
September of 2013.

Therefore, this is a demand that your client, Royce Hassell, immediately cease and
desist from filing any derivative actions, from continue any derivative actions
already filed, and from making any demands on HCCI as a shareholder.

                                                       2
              Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 19 of 57

Time is of the essence.

Thank you for your anticipated prompt response.


Bogdan Rentea
Rentea & Associates
512.472.6291
www.rentealaw.com

Board Certified Administrative Law
Texas Board of Legal Specialization




                                               3
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 20 of 57




                                                            EXHIBIT C
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 21 of 57
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 22 of 57
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 23 of 57
                                                                                2/14/20174:08:02PM
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page   24 of 57
                                                             ChrisDaniel-DistrictClerk
                                                                                HarrisCounty
                                                                                EnvelopeNo:15318857
                                                                                By:ARNIC,DELTON
                                                                                Filed:2/14/20174:08:02PM
                                        Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                       §   IN THE DISTRICT COURT OF
INC.,                                               §
      Plaintiff                                     §
                                                    §
v.                                                  §   HARRIS COUNTY, TEXAS
                                                    §
ROYCE HASSELL and                                   §
SILVIA HASSELL,                                     §
      Defendants                                    §    113TH JUDICIAL DISTRICT


                      ORDER ON MOTION FOR SUBSTITUTED SERVICE
                         UNDER RULE 106, TEX. RULES CIV. PRO.


       On this day came on for consideration Plaintiff's motion for substituted service, and the

Court, after considering the motion, the affidavits, the other evidence, and the file, finds that the

motion is meritorious, and should be GRANTED.

       IT IS ORDERED, ADJUDGED AND DECREED as follows:

       1.         Pursuant to the provisions of Rule 106(b)(2) of the TRCP, the Plaintiff shall be

allowed service of the citation and petition upon the Defendants by emailing a copy of same to the

Defendants at the following email addresses, to wit: Silvia Hassell sehassell@aol.com; Royce

Hassell conrcrete@gmail.com. The emails may be sent by any independent process server in the

State of Texas.

       2.         Further, pursuant to Rule 106(b)(2) of the TRCP, the Plaintiff is allowed service of

the citation and petition, by attaching same, securely, to the front door of the Defendants' residence

at 502 Maple Street, Bellaire, Texas, 77401. Service by this means is allowed to be done by any

independent process server in the State of Texas.

        3.     A copy of this Order shall be served upon the defendants in the manner specified in

items 1 and 2, supra.

       SIGNED on ____________________, 2017.
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 25 of 57




                                     JUDGE PRESIDING




                                 2
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page   26 of 57
                                                       Filed17February16A10:37
                                                          ChrisDaniel-DistrictClerk
                                                          HarrisCounty


                                                                                     Pgs-2

                                                                                    SBSRX
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 27 of 57
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page   28 of 57
                                                       Filed17February16A10:39
                                                          ChrisDaniel-DistrictClerk
                                                          HarrisCounty


                                                                                     Pgs-2

                                                                                    SBSRX
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 29 of 57
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 30 of 57                                  2/22/2017 4:38:24 PM
                                                                                      Chris Daniel - District Clerk Harris County
                                                                                                        Envelope No. 15473405
                                                                                                               By: Paulette Davis
                                                                                                   Filed: 2/22/2017 4:38:24 PM

                                   RENTEA & ASSOCIATES
                                     __________________
                                           Attorneys At Law

                                        700 Lavaca, Suite 1400-2678
                                           Austin, Texas 78701
                                                                                           Bogdan Rentea*
Tel. (512) 472-6291                                                      *Board Certified Administrative Law
Fax (512) 472-6278                                                        Texas Board of Legal Specialization
Email: brentea@rentealaw.com




                                           February 22, 2017


Via Electronic-Filing
Chris Daniel, District Clerk
Harris County Courthouse
P.O. Box 4651
Houston, Texas 77210

                        Re:     Cause No. 2016-87708; Hassell Construction Company, Inc. v.
                                Royce Hassell and Silvia Hassell;
                                113th Judicial District Court of Harris County, Texas

Dear Clerk:

        Please be advised that the following is my vacation schedule for 2017:

                                            July 3-14. 2017
                                           October 2-13, 2017

        I respectfully request that no hearings, trials, pre-trials, arbitrations, mediations, or the like
be scheduled in any cases pending in your courts, and that counsel not set any matters for
deposition, inspections, and like matters requiring my presence.

         Please file this document in the Court's file for the above-referenced cause. This vacation
letter has been copied to all counsel of record via e-file.

                                                         Sincerely,



                                                         Bogdan Rentea

BR/ch

cc:     All Counsel of Record via e-file
                                                            3/27/20174:17:01PM
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page   31 of 57
                                                       ChrisDaniel-DistrictClerk
                                                            HarrisCounty
                                                            EnvelopeNo:16098210
                                                            By:ARNIC,DELTON
                                                            Filed:3/27/20174:17:01PM
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 32 of 57
                                                            3/27/20174:18:42PM
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page   33 of 57
                                                       ChrisDaniel-DistrictClerk
                                                            HarrisCounty
                                                            EnvelopeNo:16098358
                                                            By:ARNIC,DELTON
                                                            Filed:3/27/20174:18:42PM
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 34 of 57
     Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 35 of 57 4/19/2017 12:28:37 PM
                                                                   Chris Daniel - District Clerk Harris County
                                                                                     Envelope No. 16538874
                                                                                         By: DELTON ARNIC
                                                                              Filed: 4/19/2017 12:28:37 PM

                             CAUSE NO. 2016-87708


HASSELL CONSTRUCTION CO.,                    §     IN THE DISTRICT COURT
INC.,                                        §
      Plaintiff                              §
                                             §
v.                                           §     HARRIS COUNTY, TEXAS
                                             §
ROYCE HASSELL and                            §
SILVIA HASSELL,                              §
     Defendants.                             §     113th JUDICIAL DISTRICT

             DEFENDANTS ROYCE AND SILVIA HASSELL'S
             ORIGINAL ANSWER & SPECIAL EXCEPTIONS

      Defendants Royce and Silvia Hassell, individually and as shareholders of

Hassell Construction Co., Inc. ("HCCI"), hereinafter collectively, "Defendants" file

this Original Answer to Plaintiff HCCI's ("Plaintiff") Original Petition for

Declaratory Judgment, Injunctive Relief and Damages, and, in support thereof,

respectfully show the Court as follows:

                               GENERAL DENIAL

      1.    In accordance with Texas Rule of Civil Procedure 92, Defendants

generally deny each and every allegation in Plaintiff's Original Petition for

Declaratory Judgment, Injunctive Relief and Damages, and demand strict proof of

each and every allegation in accordance with the Texas Rules of Civil Procedure.

      2.    Defendants expressly reserve the right to amend this Answer in

accordance with the Texas Rules of Civil Procedure.
       Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 36 of 57




                                       SPECIAL EXCEPTIONS

        3.       In accordance with Rule 91 of the Texas Rules of Civil Procedure,

Defendants specially except to Plaintiff's unverified petition for injunction because

a declaratory judgment is not available when there is no justiciable conflict.

        4.       Defendants specially except to the petition of HCCI because it creates

no justiciable controversy. Even if HCCI's allegations that Royce Hassell no

longer owns 101 shares of HCCI individually, which Royce Hassell denies, that

fact alone would be insufficient to prevent Royce Hassell from asserting he is a

shareholder of HCCI because since 1986 Royce Hassell has also beneficially

owned stock in HCCI as an equal 20% beneficiary of the James C. Hassell

Intervivos Trust ("JCH Trust"). Moreover, as the Trustee of the JCH Trust from

1986 to 1999, and one its five beneficiaries, Royce Hassell relies on the fact that

the JCH Trust is the majority shareholder of HCCI.1 Since HCCI does not dispute

Royce Hassell's ownership of HCCI through the JCH Trust, the unverified facts as

asserted in HCCI's petition do not raise a justiciable controversy.

        5.       Defendants specially except to references by incorporation of 1984

agreement which Plaintiff has failed to attach as an exhibit and has refused to

provide to Defendants.



        1
          Royce and Silvia Hassell have been married since 1978. Silvia Hassell is a shareholder of HCCI by virtue
of her community property interest in the shares owned by Royce Hassell.
     Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 37 of 57




      6.      Defendants specially except to any injunctive relief sought by HCCI

as the petition in not verified.

                             AFFIRMATIVE DEFENSES

    7. Subject to their general denial and special exceptions, and in accordance

with Rule 94 of the Texas Rules of Civil Procedure, Defendants assert the

following affirmative defenses cumulatively and/or alternatively:

      a. Plaintiff's claims against Defendants are barred, in whole or in part,

           because Plaintiff fails to state a claim against Defendants upon which

           relief can be granted. Regardless of whether the facts as asserted in

           HCCI's petition are true, by virtue of his current status as a beneficiary of

           the JCH Trust Royce Hassell has standing to bring derivative claims on

           behalf of HCCI. Royce Hassell specifically denies any allegations that

           he is no longer a shareholder of HCCI.

      b. Plaintiff's claims against Defendants are barred, in whole or in part, by

           the doctrines of estoppel and quasi-estoppel. In other cases HCCI, has

           benefitted from asserting that "HCCI objects to exclud[ing] from the

           definition of HCCI, Royce Hassell, as an agent, employee, representative

           or person acting on behalf of HCCI, for the reason that Royce Hassell

           was, at the time of the Springwoods Project, a shareholder of HCCI, and
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 38 of 57




    otherwise a representative of HCCI, as is evidenced by . . . " (Exhibit

    "A," page 4 of 22).

 c. Plaintiff's claims against Defendants are barred, in whole or in party, by

    failure of consideration, fraud, and/or waiver.

 d. Plaintiff's claims against Defendants are barred, in whole or in part, by

    laches and/or limitations.

 e. Plaintiff's claims against Defendants are barred, in whole or in part, by

    ratification.

 f. Plaintiff's claims against Defendants are barred, in whole or in part, by a

    novation.

 g. Plaintiff's claims are barred, in whole or in part, by breach of fiduciary

    duty by those controlling HCCI.

 h. The injunction sought is legally vague and overly broad, plaintiff has an

    adequate remedy at law, and the granting of injunctive relief would

    accomplish the whole object of the suit.

 i. Plaintiff is not entitled to the requested injunctive relief because the

    petition is legally insufficient and is not verified.

 j. All conditions precedent to Plaintiff bringing this action have not been

    performed, occurred, or waived, and Defendants demand strict proof

    thereof.
    Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 39 of 57




     k. Plaintiff is not entitled to equity as agents of HCCI those in control of

        HCCI are guilty of inequitable conduct.

     l. There is no agreement between Plaintiff and Defendants to sell Royce's

        Hassell's shares in HCCI under the terms proposed and Royce Hassell

        has not sold his shares in HCCI.

                                 JURY DEMAND

        8. Defendants demand a jury trial and tender the appropriate fee with

this answer.

                                     PRAYER

     Defendants respectfully pray that the Court render judgment:

        1. that Plaintiff take nothing by reason of this suit;

        2. that Plaintiff be denied all relief as prayed for against Defendants;

        3. that Plaintiff's request for injunctive relief be denied in its entirety;

        4. that Defendants recover their attorney's fees and costs; and
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 40 of 57




   5. for all such other and further relief, both general and special, at law

      and in equity, to which Defendants may show themselves to be justly

      entitled.

                                      Respectfully submitted,

                                      LOCKE LORD LLP



                                By: /S/ Derrick Carson________________
                                     DERRICK CARSON
                                     State Bar No. 24001847
                                     2800 JPMorgan Chase Tower
                                     600 Travis St.
                                     Houston, Texas 77002
                                     dcarson@lockelord.com
                                     (713) 226-1197 - Telephone
                                     (713) 223-2622 – Facsimile

                                      CHRISTIAN PEREZ
                                      State Bar No. 24098243
                                      2800 JPMorgan Chase Tower
                                      600 Travis St.
                                      Houston, Texas 77002
                                      cperez@lockelord.com
                                      (713) 226-1610 - Telephone
                                      ATTORNEYS FOR DEFENDANTS
                                      ROYCE AND SILVIA HASSELL
     Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 41 of 57




                            CERTIFICATE OF SERVICE

       I certify that on April 19, 2017, a true and correct copy of this Defendants
Royce and Silvia Hassell's Original Answer was served on the following counsel
of record:

      Bogdan Rentea
      Rentea & Associates
      700 Lavaca, Suite 1400-2678
      Austin, Texas 78701
      (512) 472-6291
      (512) 472-6278 (facsimile)
      brentea@rentealaw.com



                                      /S/ Derrick Carson________________
                                      DERRICK CARSON
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 42 of 57



 Filename:              Shareholder Suit Original Answer and Counterclaims.docx
 Directory:             C:\Users\jmharris\Documents
 Template:              C:\Users\Silvia\Documents\Custom Office Templates\2016.dotx
 Title:
 Subject:
 Author:                H
 Keywords:
 Comments:
 Creation Date:         4/2/2017 1:08:00 PM
 Change Number:         5
 Last Saved On:         4/19/2017 12:07:00 PM
 Last Saved By:         Locke Lord LLP
 Total Editing Time:    90 Minutes
 Last Printed On:       4/19/2017 12:07:00 PM
 As of Last Complete Printing
     Number of Pages: 7
     Number of Words: 1,020 (approx.)
     Number of Characters:     5,819 (approx.)
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 43 of 57                               5/19/2017 6:13:45 PM
                                                                                   Chris Daniel - District Clerk Harris County
                                                                                                     Envelope No. 17153209
                                                                                                            By: Justina Lemon
                                                                                                Filed: 5/19/2017 6:13:45 PM

                                    CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                    §              IN THE DISTRICT COURT
INC.,                                        §
      Plaintiff,                             §
                                             §
v.                                           §              HARRIS COUNTY, TEXAS
                                             §
ROYCE HASSELL and                            §
SILVIA HASSELL,                              §
      Defendants.                            §              113th JUDICIAL DISTRICT


            ORIGINAL COUNTERCLAIM AND THIRD PARTY PETITION OF
                             ROYCE HASSELL

       COMES      NOW      Defendant/Counter-Plaintiff/Third-Party     Plaintiff      Royce       Hassell

(“Royce”) and files this Original Counterclaim and Original Third-Party Petition against

Plaintiff/Counter-Defendant Hassell Construction Co., Inc. (“HCCI”), Third-party defendant

Michael Hassell (“Michael”), Third-party defendant Phillip Hassell (“Phillip”), Third-party

defendant Shawn Hassell Potts (“Shawn”), and the Trustee of the James C. Hassell Intervivos

Trust (“Trustee”) and, in support thereof, respectfully shows the Court as follows:

                                           PARTIES

       1.      Counter-plaintiff Royce Hassell is an individual residing in Harris County, Texas.

Counter-plaintiff Royce Hassell is an interested person as defined in the Property Code under §

111.004.

       2.      Counter-defendant, Hassell Construction Company, Inc., is a Counter-Defendant.

HCCI has appeared in this case and may be served through its counsel of record.

       3.      Third-party defendant Michael Hassell (“Michael”) is employed by Hassell

Management Services, LLC (“HMS”) and resides in Harris County, Texas. He may be served
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 44 of 57




with this suit at his usual place of employment, Hassell Management Services, 12211 Duncan

Road, Houston, TX 77066 or wherever he may be found.

         4.    Third-party defendant Trustee of James C. Hassell Intervivos Trust ("Trustee") is

currently Michael Hassell. The Trustee may be served by serving Michael Hassell, at his usual

place of employment, Hassell Management Services, 12211 Duncan Road, Houston, TX 77066

or wherever he may be found.

         5.    Third-party defendant Phillip Hassell (“Phillip”) is employed by HMS and resides

in Harris County, Texas. He may be served with this suit at his usual place of employment,

Hassell Management Services, 12211 Duncan Road, Houston, TX 77066, or wherever he may be

found.

         6.    Third-party defendant Shawn Hassell Potts (“Shawn”) is employed by HMS and

resides in Harris County, Texas.     She may be served with this suit at his usual place of

employment, Hassell Management Services, 12211 Duncan Road, Houston, TX 77066, or

wherever she may be found.

                                 JURISDICTION & VENUE

         7.    The Court has jurisdiction over the parties because all parties are residents of

Harris County, Texas, and HCCI's principal place of business is in Harris County, Texas. Venue

is proper in this county because the actions made the subject of this suit have occurred primarily

in Harris County, Texas.

         8.    The Court has subject matter jurisdiction over this proceeding because the amount

in controversy exceeds this Court's minimum jurisdiction requirement. Pursuant to Rule 47 of

the Texas Rules of Civil Procedure, Counter-plaintiff seeks monetary relief in excess of
       Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 45 of 57




$1,000,000 as well as declaratory relief pursuant to Chapter 37 of the Texas Civil Practice and

Remedies Code.

                                    DISCOVERY CONTROL PLAN

        9.       Discovery in this case should be conducted under Level 3 of the Texas Rules of

Civil Procedure §190.4.

                                       FACTUAL BACKGROUND

        10.      Royce Hassell (“Royce”) has been a shareholder in HCCI since 1979. In 1986,

Royce and his four siblings (the children of Royce’s father, James C. Hassell) became equal

beneficiaries in the James C. Hassell Intervivos Trust ("JCH Trust").1 The purpose of forming

the JCH Trust was to convey equal beneficial ownership interest in HCCI to each of James

Hassell’s children. Upon information and belief, the JCH Trust is the majority shareholder of

HCCI. Consequently, in addition to his individually owned shares, Royce also holds beneficial

ownership of HCCI shares.2

        11.        Royce was appointed and served as the original Trustee of the JCH Trust from

1986 until October of 1999 when Royce stepped down in order to take care of his ailing wife.

Third-party Defendant Michael Hassell, Royce's brother and also a beneficiary of the JCH Trust,

has served as Trustee since 1999. Unfortunately, Michael has failed to fulfill his obligations and

responsibilities as Trustee and has not complied with his fiduciary duties in good faith.

        12.      Upon information and belief, Michael is believed to have allowed a life insurance

policy of James C. Hassell, which provides funds to the JCH Trust, to lapse. Michael required


        1
            The beneficiaries of the JCH Trust are the five children of James C. Hassell (“JCH”). Royce Hassell is
JCH's only child from his first marriage; Michael Hassell, Phillip Hassell, and Shawn Hassell Potts are JCH's
children from his second marriage; and Jason Hassell is JCH's only child from JCH's third marriage. The children of
JCH, all adults, are each equal, per stirpes, undivided beneficiaries of the JCH Trust. Among the assets of the JCH
Trust is the majority of HCCI’s shares.
          2
            Defendants Royce and Silvia Hassell have been married since 1978. Silvia Hassell is a shareholder of
HCCI by virtue of her community property interest in the shares owned by Royce Hassell.
        Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 46 of 57




Royce’s assistance to reinstate the life insurance policy. In addition to Michael’s negligent

oversight of the life insurance policy, Michael has greatly reduced the value of the JCH Trust by

losing and/or transferring valuable trust assets out of the JCH Trust. In fact, the JCH Trust is a

spendthrift trust which by its terms does not permit the alienation of ownership by its

beneficiaries.

         13.     Royce has been a continuous shareholder of HCCI since acquiring shares of

HCCI in 1979, as well as his ownership in HCCI by virtue of his status as a beneficiary of the

JCH Trust beginning in 1986. Royce has not transferred or sold his shares in HCCI to any party.

         14.     In 2012, Royce was appointed to act as HCCI’s Chief Operating Officer. But he

was not employed by HCCI. Rather he was employed as COO by HMS and leased as employee

by HCCI.

         15.     HMS is owned and managed by Royce’s family members, including but not

limited to Michael and Phillip. Royce has no ownership or management role in HMS.

         16.     Nevertheless, in 2013, Royce was purportedly terminated from his role in HCCI

by HMS, Phillip, and Michael, which allegedly included a loss of his ownership in HCCI.

Royce maintains that this termination was wrongful and that he still is an owner of HCCI,

through his direct ownership in HCCI as well as his status of beneficiary in the JCH Trust.

         17.     Despite his continuous status as a shareholder of HCCI, Royce has been denied

access to the corporate records of HCCI and the Trust records of the JCH Trust by Michael and

the other beneficiaries of the JCH Trust. As a shareholder and a beneficiary, Royce has a right to

inspect these records, and denial by Michael, Phillip, and HCCI constitute breaches of fiduciary

duty, violations of the Texas Trust Code, and violations of the Texas Business Organizations

Code.
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 47 of 57




       18.     Further, Michael has pledged the JCH's Trust assets to secure bonding, insurance

and banking accommodations to personally benefit only selected beneficiaries of the JCH Trust

and to perpetuate frauds. According to the Texas Secretary of State Office public records, in

approximately 2005-2006 and without Royce Hassell's knowledge, Michael Hassell voted the

JCH Trust shares in favor of HCCI merging with another corporation in which Royce Hassell

owns no interest, Hassell Contractors, Inc. However, because Royce Hassell has been denied

access to the corporate records of HCCI and the records of the JCH Trust, and these transactions

have not been disclosed to Royce Hassell, Royce Hassell has been unable to discover all the

events which have transpired within HCCI to affect his direct stock ownership in HCCI and his

beneficial ownership interest through the JCH Trust.

       19.     Additionally, Michael Hassell has pledged the trust assets of the JCH Trust to co-

indemnify Liberty Mutual and now perhaps other sureties, as surety and a beneficiary of a

General Agreement of Indemnity for projects performed by HCCI to the exclusion of Royce

Hassell. Thus, it now appears that on all projects being performed by HCCI, the JCH Trust

assets including Royce Hassell's undivided interest, are at risk.

                                     CAUSES OF ACTION

       Count I: Breaches of Fiduciary Duties by Michael Hassell and Trustee

       20.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       21.     Michael owes fiduciary duties to Royce and his heirs as Trustee of the JCH Trust

of which Royce is a beneficiary. Michael also owes fiduciary duties to Royce as an officer,

director, and beneficial shareholder of HCCI.

       22.     Michael has breached his fiduciary duties to Royce.
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 48 of 57




       23.     Michael’s breaches of fiduciary duties resulted in injury to Royce and benefit to

Michael and HCCI.

       Count II: Violation of the Texas Trust Code by Trustee

       24.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       25.     Michael owes fiduciary duties to Royce and his heirs as Trustee of the JCH Trust,

of which Royce is a beneficiary.

       26.     Under the Texas Trust Code, Trustee was responsible to Royce for the trust

property pursuant to the requirements of Section 114.001 of the Trust Code, including the trust

property’s management, supervision, and safeguarding.

       27.     Trustee has breached his fiduciary duties to Royce by actions, including but not

limited to its duty of trust, in failing to appropriately manage, supervise, and safeguard the trust

property.

       28.     In addition, not only has Trustee failed to comply with his duty of disclosure to

beneficiaries under the Texas Trust Code, Trustee has repeatedly denied Royce access to records

regarding the JCH Trust, for almost four years despite continuous requests for access to such

information.

       29.     Royce suffered damages as a result of Michael’s violation of his duties under the

Texas Trust Code.

       Count III: Knowing Participation in Breaches of Fiduciary Duties

       30.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       31.     Michael owes a fiduciary duty to Royce as Trustee of the JCH Trust of which

Royce is a beneficiary.

       32.     Phillip and Shawn are aware of the fiduciary relationship.
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 49 of 57




       33.     By participating in the termination of Royce’s ownership in HCCI and preventing

Royce from viewing the books of HCCI and the JCH Trust, Phillip and Shawn participated in the

breach of the fiduciary relationship.

       34.     Phillip and Shawn participated in the breach of fiduciary duties that caused

damage to Royce.

       Count IV: Breaches of Fiduciary Duties by Phillip Hassell

       35.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       36.     Phillip owes fiduciary duties to HCCI as an officer of HCCI.

       37.     Phillip Hassell is President of Hassell Management Services, LLC and Hassell

Construction Company, Inc. As President, Phillip owes a fiduciary duty to HCCI. Further,

based on the relationship between Phillip and Royce and Royce’s longtime confidence placed in

Phillip in his role in the family businesses, Phillip owes Royce a fiduciary duty.

       38.     Phillip Hassell owes HCCI and Royce a duty of loyalty, duty to disclose material

information, the duty not to engage in self-dealing, and the duty not to harm the company for

personal gain. Phillip breached his duties by, among other things, refusing to make distributions

to Royce and engaging in transactions as an interested director.

       39.     Phillip Hassell has violated his fiduciary obligations to HCCI and HCCI’s

shareholders by using HCCI's corporate name to perpetuate frauds for his personal benefit.

Phillip Hassell's use of the JCH Trust's assets to obtain benefits for himself and Hassell

Management Services, LLC to the detriment of HCCI is a continuing breach of his fiduciary

duties as an officer and director of HCCI to HCCI and its shareholders.

       Count V: Violations of the Texas Business Organizations Code

       40.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 50 of 57




       41.     Royce is a shareholder in and owner of HCCI.

       42.     Under Section 3.153 of the Texas Business Organizations Code, among others,

Royce is entitled to examine the books and records of HCCI.

       43.     HCCI, Phillip, and Michael have refused to allow Royce to inspect the corporate

records of HCCI, causing Royce damages.

       Count VI: Aider and Abetter / Conspiracy Liability

       44.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       45.     Michael and Phillip have each conspired in and aided and abetted the respective

violations of fiduciary duties alleged above. Further, Shawn also aided and abetted in the

violations. They have all conspired in a deliberate attempt to deprive Royce of the benefits of his

interests in HCCI and the JCH Trust.

       Count VII: Fraud, Use of the Corporate Form as a Sham to Perpetuate a Fraud, and
       Fraudulent Concealment

       46.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       47.     As a beneficiary of the JCH Trust and as a shareholder of HCCI, Royce is entitled

to disclosure of pertinent information regarding the business.        However, facts have been

concealed from Royce Hassell. The doctrine of fraudulent concealment applies in this case and

defers the accrual of claims for breach of fiduciary duty. Such breaches may include acts in

violation of the Trust Code and other statutes.

       48.     Michael and Phillip Hassell, as Trustee of the JCH Trust and as President of

HCCI respectively, are continuing to use HCCI's corporate form as a sham and to perpetuate a

fraud on Royce Hassell and his heirs, among others.          Currently, Michael and Royce are

inconsistently using the JCH Trust's assets which include the majority ownership of HCCI stock

to obtain surety, insurance and banking accommodations to benefit themselves personally and
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 51 of 57




others to the detriment of the non-participating JCH Trust beneficiaries, namely Royce Hassell

and his heirs.

       49.       Additionally, they have also used HCCI's name to bring a serious of meritless

lawsuits to benefit Hassell Management and selected beneficiaries of the JCH Trust, while

failing to pursue and, in fact, non-suiting valuable and meritorious causes of actions against third

parties who have injured HCCI's interests.

       50.       Additionally, even the public records evidence that after ousting Royce Hassell as

the Chief Operating Officer of HCCI, HCCI has been mismanaged by the owners of Hassell

Management Services, LLC. For instance, due to apparent mismanagement HCCI was recently

cited by the U.S. Department of Labor's Occupational Safety and Health Administration for 16

safety violations, including six egregious willful violations and nine serious violations for failing

to protect workers inside an excavation and was subject to penalties of $423,900.

       51.       Despite having his ownership interests in HCCI at risk, Royce Hassell has been

denied access to both the corporate records of HCCI and the records of the JCH Trust. The

records being sought will undoubtedly disclose additional frauds which have been and are being

committed.

       52.       Unless immediate access to such records is permitted, Royce Hassell reserves the

right to seek an injunction pursuant to Tex. Bus. & Com. Code Ann. §24.008(a)(3) and to seek

the imposition of a receivership on certain assets of HCCI, as well as the removal of Michael

Hassell as Trustee of the JCH Trust. Specifically, the continuous refusal to grant Royce Hassell

access to the corporate records of HCCI and the trust records of the JCH Trust has obstructed

HCCI and the JCH Trust claims against third parties who have harmed and are harming HCCI as
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 52 of 57




a family owned corporation and the JCH Trust for the benefit of all five of JCH's children and

their descendants.

       Count VIII: Declaratory Judgment on Royce Hassell’s Ownership of HCCI

       53.     Counter-Plaintiff Royce restates paragraphs 1 – 19 as if fully restated herein.

       54.     This Court has the power to “declare rights, status, and other legal relations

whether or not further relief is or could be claimed.” TEX. CIV. PRAC. & REM. CODE §

37.003. A person “whose rights, status, or other legal relations are affected by a statute,

municipal ordinance, contract, or franchise may have determined any question of construction or

validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a

declaration of rights, status, or other legal relations thereunder. Id. § 37.004.

       55.     Specifically, based on the controversies described above, Counter-plaintiff seeks

the following declarations from the Court:

               a.      the identity of and current ownership interest of HCCI’s shareholders;

               b.      Royce Hassell’s right to access HCCI’s books and records;

               c.      Royce Hassell’s right to an accounting of HCCI;

               d.      Royce Hassell’s right to access the JCH Trust’s books and records; and

               e.      Royce Hassell’s right to an accounting of the JCH Trust.

       Count IX: Attorneys’ Fees

       56.     Counter-plaintiff hereby incorporates all of the preceding paragraphs by

reference.

       57.     Counter-plaintiff has retained the law firm of Locke Lord LLP to prosecute its

claims in this matter. Accordingly, Counter-plaintiff is entitled to recover its attorneys' fees and
      Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 53 of 57




costs pursuant to Chapter 37 and Chapter 38 of the Texas Civil Practice and Remedies Code.

See TEX. CIV. PRAC. & REM. CODE §§ 37.009 and 38.001, et seq.

       58.     Counter-plaintiff also reserves the right to seek mandatory indemnification under

Texas Business Organizations Code 8.051, and/or Court-Ordered Indemnification under Texas

Business Organizations Code 8.052.

                                            PRAYER

       Counter-plaintiff Royce Hassell prays that Counter-defendant HCCI and Third-party

Defendants Michael Hassell, Shawn Hassell Potts, Phillip Hassell, and Trustee of the JCH Trust

be cited to appear and answer in this Court and that, upon final determination of the merits,

Counter-plaintiff be awarded his damages, attorneys' fees, pre- and post-judgment interest at the

highest rates allowed by law, costs of court, an accounting of HCCI, and all further relief,

whether by law or in equity, to which he may be justly entitled.

                                             Respectfully submitted,

                                             LOCKE LORD LLP


                                         By: ________________________
                                             DERRICK CARSON
                                             State Bar No. 24001847
                                             DEANNA WILLSON
                                             State Bar No. 24092759
                                             CHRISTIAN PEREZ
                                             State Bar No. 24098243
                                             2800 JPMorgan Chase Tower
                                             600 Travis St.
                                             Houston, Texas 77002
                                             dcarson@lockelord.com
                                             Deanna.willson@lockelord.com
                                             cperez@lockelord.com
                                             (713) 226-1197 - Telephone
                                             (713) 223-2622 - Facsimile

                                             ATTORNEYS FOR DEFENDANTS
                                             ROYCE AND SILVIA HASSELL AND
                                             COUNTER-PLAINTIFF ROYCE HASSELL
     Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 54 of 57




                                CERTIFICATE OF SERVICE

      I certify that on May 19, 2017, a true and correct copy of this Original Claims of
Counter-Plaintiff Royce Hassell was served on the following counsel of record:

      Bogdan Rentea
      Rentea & Associates
      700 Lavaca, Suite 1400-2678
      Austin, Texas 78701
      (512) 472-6291
      (512) 472-6278 (facsimile)
      brentea@rentealaw.com




                                        _______________________________
                                        Deanna M. Willson
                                                                                             5/19/20176:13:45PM
              Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page   55 of 57
                                                                     ChrisDaniel-DistrictClerk
                                                                                             HarrisCounty
                                                                                             EnvelopeNo:17153209
                                                                                             By:LEMON,JUSTINAV
                 Hassell Construction Co., Inc. v. Royce Hassell and Silvia Hassell          Filed:5/19/20176:13:45PM




Deanna Willson                deanna.willson@lockelord.com   Hassell Construction Co.


600 Travis, Suite 2800        713-226-1467

                                                             Royce Hassell, Silvia
Houston, TX 77002             713-229-2582                   Hassell, Michael Hassell,
                                                             Phillip Hassell, Shawn Potts,
                                                             Trustee of JCH Trust
/s/Deanna Willson             24092759
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 56 of 57
Case 19-30694 Document 35-2 Filed in TXSB on 05/03/19 Page 57 of 57
